      Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

TJUANA HOPKINS,                      §
     Plaintiff,                      §
                                     §       CIVIL ACTION NO. 21-375
VS.                                  §
                                     §       JURY TRIAL REQUESTED
KURTIS DAVIS and TESLA, INC.         §
d/b/a TESLA MOTORS, INC.,            §
       Defendants.                   §




              Exhibit
                B
           Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 2 of 14

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    03/15/2021
                                                                                                    CT Log Number 539208007
TO:         Legal Department
            Tesla, Inc.
            901 PAGE AVE
            FREMONT, CA 94538-7341

RE:         Process Served in Texas

FOR:        Tesla, Inc. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  TJUANA HOPKINS, PLTF. vs. KURTIS DAVIS AND TESLA, INC., ETC., DFTS.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 2021CI04341
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 03/15/2021 at 15:42
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/15/2021, Expected Purge Date:
                                                  03/20/2021

                                                  Image SOP

                                                  Email Notification, Legal Department legal@tesla.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  1999 Bryan Street
                                                  Suite 900
                                                  Dallas, TX 75201
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / SC
                Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 3 of 14


                                                                      Wolters Kluwer

                            PROCESS SERVER DELIVERY DETAILS




Date:                         Mon, Mar 15, 2021

Server Name:                  CLIMER WHITNIE




Entity Served                 TESLA, INC.

Agent Name                    INCORP SERVICES, INC.                              .

Case Number                   2021CI04341

J urisdiction                 TX




                                                            1
                              Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 4 of 14
                                                                                                          PRIVATE PROCESS




   114
                                                        Case Number: 2021-CI-04341
                                                                                                         !III          cCilittifMISS iii  2021C104341      500002
TJUANA HOPKINS
                                                                                                                                  IN THE DISTRICT COURT
vs.                                                                                                                               438th JUDICIAL DISTRICT
KURT'S DAVIS ET AL                                                                                                                 BEXAR'COUNTY, TEXAS
(Note:Attached Document May Contain Additional Litigants.)

                                                                      CITATION
 THE STATE OF TEXAS"
Directed To: TESLA INC
                                                                                              This document vas delivored to you on
                                                                                              thejLay Di             I( 2021_
                                                                                              By:      "IL&Tl

 You have been sued. You may employ an attorney. If yod or your attorney do not file a written answer with the:clerk who issued this
citation by 10:00 a.m. on the Monday next following the expiration of twenty days after you were served this,CITATION and PETITION, a
default judgment may be taken against you In addition to .filing a written answer- with the clerk, you may be required to make initial
disclosures to the other parties of this suit These disclosures generally must be made no later than 30 days after you file your answer with
the clerk. Find out more at TexasLawHelp.org." Said ORIGINAL PETITION was filed on the 9th day of March, 2021.



ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 10TH DAY OF MARCH AD., 2021.

JERRY V HERNANDEZ
                                                                                                           Mary Angie Garcia
ATTORNEY FOR PLAINTIFF                                                                                     Bexar County District Clerk
10500 HERITAGE BLVD 102                                                                                    101 W. Nueva, Suite 217
SAN ANTONIO, TX 78216-3629                                                                                 San Antonio, Texas 78205

                                                                                                               : Laura Castitro, Deputy
TJUANA HOPKINS                                                                                             Case Number_: 202,14I-.84341
VS                                                                Officers Return                          Court: 438th Judicial District Court
KURTIS DAVIS ET AL

I received this CITATION on                        at       o'clock    M,and:( )executed it by delivering a copy of the CITATION with attached ORIGINAL PETITION   the
date ol delivery endorkd on it to the defendant,                                                        in person on the                                            at
           o'clock.   M al                                     or( )not executed because




Fees:                  BadgeiPPS S:                Date certification expires:
                                                                                                                                                   County, Texas

                                                                                           By:

OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS




                                                                                                          NOTARY   PUBLIC,   STATE OF TEXAS.

OR: My name is                                                           ,. my date of birth is                                             and my address is
                                                                               County.

I declare under Penalty of perjury that the foregoing is true and correct. Executed, in                                         County, State of Texas, on
the          day of               20_.


                                                                                           Declarant
                                                                                                                            RETURN TO COURT (0K002)
                        Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 5 of 14
FILED _         •
3/9/2021 6:28 PM
Mary Angie Garcia
                                                                                        2 cits pps wjd
Bexar County District Clerk
Accepted By: Maria Jackson

                                                CAUSE NO.
                                                                  2021CI04341
              TJUANA HOPKINS                                                    IN THE DISTRICT COURT
                Plaintiff;


              V.                                                                438th DISTRICT COURT


              KURTIS DAVIS and TESLA,INC.DBA
              TESLA MOTORS,INC.,
                Defendants.                                                 IN BEXAR COUNTY,TEXAS

                                          PLAINTIFF'S ORIGINAL.PETITION

              TO THE HONORABLE JUDGE OF SAID COURT:
                       COME NOW, Plaintiff TJUANA HOPKINS, and file this her Original PetitiOn,

              complaining of KURTIS DAVIS and TESLA, INC. DBA TESLA MOTORS, INC.,

             ("Defendants") and, on information and belief, state as follows:

                                                           I.
                                                    DISCOVERY LEVEL

                       Discovery shall be conducted in this case according to Level 2 discovery control plan.


                                                    PARTIES/SERVICE

                   Plaintiff TJUANA HOPKINS is an individual residing in the city of Converse, County of

              Bexar, State of Texas.

                   Defendant KURTIS DAVIS is an individual residing in the City of San Antonio, County of

               Bexar, State of Texas, and may be served with process at his residence located at 10115 Fossil

               Vly, San Antonio, Texas 78245, or wherever he may be found.

                   Defendant TESLA,INC. DBA TESLA MOTORS? INC. is a domestic corporation, doing

               business in the State of Texas and may be served with process through their registered agent, CT
        Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 6 of 14




CORPORATION located at 1999 BRYAN ST., STE. 900 DALLAS, TX 75201, or wherever he

may be found.


                                JURISDICTION AND VENUE

    Venue is proper in BEXAR County, Texas, pursuant to §15.002(a)(1) of the TEXAS CIVIL

PRACTICE & REMEDIES CODE because all or a substantial part of the events giving rise to this

action occurred in BEXAR County, Texas.

   This Court has jurisdiction over the parties named herein because Defendants are residents

and citizens ofthe State of Texas and/or routinely and regularly conduct business in this State.

        Plaintiff asserts that the amount of any monetary damages awarded to Plaintiff should be

decided by a jury of Plaintiffs peers. However, Texas Rule of Civil Procedure 47 requires

Plaintiff to affirmatively plead the amount of damages sought. In compliance with the rule,

Plaintiff in good faith pleads the value of this case is over $1,000,000.00.

                                               IV.
                                              FACTS

       On or about April 1, 2020, Plaintiff TJUANA HOPICLNS was operating her vehicle in a

lawful manner traveling east bound on Old Seguin Road. While Plaintiff was traveling through

the intersection of 4500 Old Seguin Road and 5200 NE Loop 410 South with a green light when

Defendant ICURTIS DAVIS failed to keep a proper lookout, made an unsafe turn, failed to

control his speed, and failed to yield the right of way causing him to strike Plaintiff's vehicle. At

the time of the collision, Defendant ICURTIS DAVIS was driving in the course and scope of his

employment with Defendant TESLA,INC. DBA TESLA MOTORS,INC. As a result of the

collision, Plaintiff sustained serious injuries and damages requiring surgery.

                                                 2
        Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 7 of 14




                                   V.
            NEGLIGENCE,NEGLIGENCE PER SE AND GROSS NEGLIGENCE
                        OF DEFENDANT KURT'S DAVIS

       Defendant KURTIS DAVIS operated his commercial vehicles in a negligent manner

because he violated the duty which he ()Wed Plaintiffs to exercise ordinary care in the operation

of the commercial vehicle in one or moreiofthe following respects:

       a. in,failing to timely apply the brakes in an effort to avoid the collision in
          question;                       t
                                          1
       b. in failing to drive defensively to avoid the collision;

       c. in.failing to make safe decisions while driving;

       d. in driving their vehicles in wil1fiul or •wanton 'disregard for the safety of
          persons and/or property, including Plaintiff, in violation of Texas
          Transportation Code '§ 545.401;

       e. in failing to control their speed, in violation of Texas Transportation Code §
          545.351;

       f. in violation of numerous provisions of the Tex. Transp. Code and the Federal
          Motor Safety Carrier Act;

       g.   in.failing to keep an assured Clear distance between his vehicle and Plaintiffs'
            vehicle;


       Ii. in making an improper unsafe turn;


            ,in failing to yield the right-of way;


       j. In failing to maintain an assured safe distance between his vehiCle and the'
          Plaintiff's vehicle, which constitutes common law negligence and negligence.
          per se as it is in violation of Texas Transporation Code § 545.062(a);


       k. Failing to maintain a proper lookout, which constitutes common law
          negligence and negligence per se as it is in violation of Texas Transporation
          Code § 545.417(a);

                                                     3
         Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 8 of 14




       Defendant KURTIS DAVIS actions also constitute negligence per se, as a result of

violations ofthe above provisions ofthe Texas Transportation Code.

       Each of these acts and/or omissions, whether taken singularly or in any combination

constitutes negligence, negligence per se, gross negligence and malice which proximately caused

the collision and injuries and other losses to Plaintiff, all of which Plaintiff suffered and will

continue to suffer in the future, if not for the remainder of her natural life.

       Plaintiff hereby alleges that the negligence of Defendant KURTIS DAVIS was more

than momentary thoughtlessness or inadvertence. Rather, the Defendant KURTIS DAVIS

conduct involved an extreme degree of risk, considering the probability and magnitude of the

potential harm to Plaintiff. Defendant KURTIS DAVIS had actual, subjective awareness of the

risk involved but, nevertheless, proceeded in conscious indifference to the rights, safety, or

welfare of Plaintiff. These acts constitute gross negligence and/or malice as defined by Sec.

41.001 et. seq. Texas Civil Practice and Remedies Code, which proximately caused the collision

and injuries and other losses as specifically set forth herein, all of which Plaintiff suffered and

which the Plaintiff will continue to suffer in the future, if not for the remainder of her natural life.

                                VI.
      NEGLIGENCE,RESPONDEAT SUPERIOR, AND GROSS NEGLIGENCE OF
             DEFENDANT TESLA,INC. DBA TESLA MOTORS,INC.

        Plaintiffs hereby incorporate each of the foregoing paragraphs herein as if set forth in full

in this section.

        At the time of the occurrence of the act in question and immediately prior thereto,

Defendant KURTIS DAVIS was driving a commercial vehicles in furtherance of the business of

Defendant TESLA,INC. DBA TESLA MOTORS,INC..

                                                   4
        Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 9 of 14




       At the time of the occurrence of the act in question and immediately prior thereto,

Defendant KURTIS DAVIS was engager in the furtherance of Defendant TESLA,INC. DBA

TESLA MOTORS,INC. business and/cr was in the course and scope of his employment with

it.

       Plaintiff invokes the doctrine of respondeat superior against Defendant TESLA,INC.

DBA TESLA MOTORS,INC.. Defend4nts Are liable under the doctrine of respondeat superior

in that Defendant KURTIS DAVIS was operating a vehicle in the course and scope of his

employment with Defendant TESLA,INC. DBA TESLA MOTORS,INC..

       Defendant TESLA, INC. DBA I'ESLA MOTORS, INC. is also negligent in one or

more of the following respects:

       a.     Negligent hiring of its driyer;

       b.     Negligent training;

       c.     Negligent supervision;

       d.     Negligent retention;

       e.     Negligent entrustment of Defendant TESLA, INC. DBA TESLA MOTORS,
              INC. vehicle to Defendant KURTIS DAVIS;

       f.     Defendant TESLA, INC. DBA TESLA MOTORS, INC. failed to properly
              maintain the vehicle involved in the incident;

       g.     Defendant TESLA, INC. DBA TESLA MOTORS, INC. failed to adequately
              inspect the vehicle to prevent collisions by its employees;

       h.     Defendant TESLA, INC. DBA TESLA MOTORS, INC. failed to implement
              adequate safety programs for the prevention of collisions by its employees in
              violation of motor carrier fleet industry standards; and

       i.     Defendants failed to have an adequate safety program in place to ensure that an
              effective ongoing monitoring and training of its drivers occurred.

                                                5
        Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 10 of 14




      As described herein, Defendant TESLA, INC. DBA TESLA MOTORS, INC. was'

negligent on the occasion in question and such negligence was the proximate cause of,Plaintiffs

injuries and damages.

      Each of these acts and/or omiss ons whether taken singularly or in any combination

constitute negligence, negligence per se, gross negligence and malice, which proximatelycaused

the collision and injuries and other losses to Plaintiff, all of which Plaintiff suffered.

      Plaintiff hereby alleges that the negligence of Defendants was more than momentary

thoughtlessness or inadvertence. Rather, the Defendant TESLA,INC.DBA TESLA MOTORS,

INC. conduct involved an extreme degree of risk, considering the probability and magnitude of

the potential harm to Plaintiff. Defendant TESLA,INC. DBA TESLA MOTORS,INC. had

actual, subjective awareness. of the risk involved lint, nevertheless, proceeded in conscious

indifference to the rights, safety, or welfare of Plaintiff. These acts constitute gross negligence

and/or malice as defined by Sec. 41.001 et. seq. Texas Civil Practice and Remedies Code, which

proximately caused the collision and injinies and other losses as specifically set forth herein, all

of which the Plaintiff suffered and which Plaintiff will continue to suffer in the future, if not for

the remainder of her natural life.

                                                 VII.
                                 DAMAGES TJUANA HOPKINS
        As a direct and proximate result of the collision and the negligentconduct of Defendants,

Plaintiff suffered severe and permanent bodily injuries to her head, neck, shoulder, chest, back

and body generally. The injuries have had a serious effect on the Plaintiffs health and well-

being. These specific injuries and ther ill effects have, in turn, caused Plaintiff physical and

mental condition to deteriorate generally and the specific injuries and ill effects have and will, in
                                                6
        Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 11 of 14




reasonable probability, cause her to suffer consequences and ill effects of this deterioration

throughout Plaintiffs body in the future if not for the balance of her natural life. Plaintiff has.

also suffered great physical and mental pain, suffering and anguish and, in reasonable

probability, will continue to suffer in this manner in the future, if not for the balance of her

natural life.

        Additionally, as a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff has been caused to incur the following damages:

        a. . Reasonable medical care and expenses in the past.'Plaintiff incurred these
              expenses for the necessary care and treatment of her injuries resulting
             .from the accident complained of herein and such charges are reasonable
              and were usual and customary Charges: for such services in the locality
              where they were incurred;

        b.      Reasonable and necessary medical care and expenses, which will, in all
                reasonable probability, be incurred in the future;

        c.      Physical pain and suffering in the past;

        d.      Physical pain and 'suffering, Which will, in all reasonable prbbability, be
                suffered in the future;

        e.      Physical impairment in the past;

        f.      Physical impairment, which will, in all reasonable probability, be suffered
                in the future;

        g.      Lost wages in the past;

        h.      Loss of earning capacity, which will, in all reasonable probability be
                incurred in the future;

        i.      Mental anguish in the past;

        J.      Mental anguish which w'll, in all reasonable probability be suffered in the
                future;

        k.      Fear of future disease orcondition;

                                                   7
         Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 12 of 14




     • I.        Disfigurement;

        m.          Cost of medical monitoring and prevention in the future;

                    loss of household services

        Each of the aforesaid acts and omissions, taken singularly or in combination,

constitutes negligence and/or negligence per se and was a proximate cause of injuries and

damages to the Plaintiff. Plaintiff hasi, suffered damages in an amount within the

jurisdictional limits, of this Court. Pu4ant to Rule 47 of the Texas Rules of Civil

Procedure, Plaintiff in good faith pleads the value of this case is over one million dollars

($1,000,000.00). Plaintiff reserves the right to amend these amounts.


                                          I  VIII.
                                      EXEMPLARY DAMAGES

        Plaintiff hereby incorporates each of the foregoing paragraphs herein as if set forth in full

 in this section.

        The above-referenced acts and/or omissions by Defendants constitute gross negligence as

 that term is defined in Section 41.001(11) Texas Civil Practice and Remedies Code. Defendants

 were heedless and reckless, constituting an extreme degree of risk, considering the probability

 and magnitude of the potential harm io others, and Defendants were aware of the risk but

 nevertheless proceeded with conscious indifference to the rights, safety, and welfare of others,

 including Plaintiff. The above acts arid/or omissions were singularly and cumulatively the

 proximate cause of the occurrence in question and the resulting injuries and damages sustained

 by Plaintiff.



                                                    8
        Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 13 of 14




       Defendants' acts or omissions described above, when viewed from ,the standpoint of

Defendants at the time of the act or omission, involved an extreme degree of risk, considering the

probability of harm to Plaintiff and others. Defendants had actual, subjective awareness of the

risk involved of the above-described acts or omissions, but nevertheless proceeded with

conscious indifference to the rights, safetr,or welfare of Plaintiff and others. TherefOre, for such

Malice On behalf of Defendants, Plaintiff sue for exemplary damages in an amount to be

determined at trial.

                                              IX.
                                           INTEREST

       Plaintiffs seek pre-judgment and post-judgment interest as allowed by law.

                                          X.
                                 DEMAND FOR JURY TRIAL

      Plaintiffs demand a trial by jury. Plaintiffs acknowledges payment this date of the

required jury fee.

                                         XI.
                           NOTICE OF SELF-AUTHENTICATION

       Pursuant to RuLE 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendants are

hereby noticed that the production of any document in response to written discovery

authenticates the document for use against them.

                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully requests Defendants

be cited to appear and answer herein, and that upon a final heating of the cause,judgment be

entered for the Plaintiff against Defendants,jointly and severally, for actual damages as alleged'

and exemplary damages, in an amount within the jurisdictional limits of this Court; together with
                                                 9
        Case 5:21-cv-00375-XR Document 1-2 Filed 04/12/21 Page 14 of 14




pre-judgment interest(from the date of injury through the date ofjudgment) at the maximum rate

allowed by law; post-judgment interest at the legal rate, costs of court; and such other and further

relief to which the Plaintiff may be entitled at law or in equity.




                                       Respectfully submitted,

                                       DAVIS LAW FIRM
                                       10500 Heritage Blvd. #102
                                       San Antonio, Texas 78216
                                       Telephone:(210)293-1000
                                       Fax (210) 870-1475


                                       By:,   /s/Jerry Hernandez
                                              JERRY V. HERNANDEZ,OF COUNSEL
                                              State Bar No.09516870
                                              JerrvH0davislaw:com
                                              JASON LINNSTAEDTER
                                              State Bar No. 24096521
                                              JasonLadavislaw.com

                                               ATTORNEYS FOR PLAINTIFF




                                                  10
